Citation Nr: 1001827	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to April 8, 2005, 
for the grant of a 70 percent rating for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to April 8, 2005, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1972. 

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.


FINDINGS OF FACT

1.  In a rating decision dated August 6, 2004, and mailed to 
the Veteran on August 11, 2004, the RO granted service 
connection for PTSD with a 50 percent rating effective May 
16, 2002; the Veteran did not appeal this decision.

2.  The Veteran filed a claim for an increased rating for 
PTSD and for a TDIU on April 8, 2005.

3.  It was not factually ascertainable prior to April 8, 
2005, that the Veteran was unemployable due to service-
connected disability or that the social and occupational 
impairment from the Veteran's PTSD more nearly approximated 
deficiencies in most areas than reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent prior 
to April 8, 2005, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(a), 
3.400(o), 4.7, 4.130, Diagnostic Code 9411.

2.  The criteria for a TDIU prior to April 8, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157(a), 4.7, 3.340, 3.341, 3.400(o), 4.16, 4.19 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date prior to April 8, 
2005, for both the grant of a 70 percent rating for PTSD and 
the grant of a TDIU.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by a letter 
mailed in August 2005, and a December 2006 letter 
accompanying the Statement of the Case.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and the Veteran's Social Security Administration 
(SSA) records>  In addition, the Veteran was afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9400, 38 C.F.R. § 4.130.  Under DC 9400, 
the following applies:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disability precludes the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

If there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a).  Where the percentage 
requirement is not met, but the Veteran is unemployable due 
to service-connected disability, the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Earlier Effective Dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  The effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
If an increase in disability occurred within one year prior 
to date of receipt of the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to date of 
receipt of the claim, the increase is effective the date of 
receipt of the claim.  If the increase occurred after the 
date of receipt of the claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen: (1) A report of examination or 
hospitalization by VA or uniformed services, where such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman, with the date of receipt of such evidence accepted 
when the evidence is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  38 C.F.R. 
§ 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds that effective 
dates prior to April 8, 2005, for the grant of a 70 percent 
evaluation for PTSD and the grant of a TDIU are not 
warranted.

First, an effective date for neither grant is warranted prior 
to August 6, 2004.

In a rating decision dated August 6, 2004, and mailed to the 
Veteran on August 11, 2004, the RO granted service connection 
for PTSD with a 50 percent rating effective May 16, 2002 and 
informed him of his appellate rights with respect to the 
decision.  The Veteran did not file a timely notice of 
disagreement with the decision, and thus it became final.  
See 38 U.S.C.A. § 7105(c).  Therefore, any claim relating to 
the Veteran's PTSD rating prior to August 6, 2004, is 
considered to have been previously adjudicated and not 
outstanding.

The Board notes that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation."  Rice v. 
Shinseki, 22 Vet. App. 447, 453-454 (2009).  

However, prior to his April 8, 2005, claim for a TDIU, there 
is no indication that a claim for a TDIU was expressly raised 
by the Veteran or reasonably raised by the record.  Prior to 
April 8, 2005, the only evidence of record regarding the 
effect of PTSD on the Veteran's ability to work was a 
September 2002 VA examination report.  That report indicates 
that the Veteran reported working as a crane operator until 
1993, but that he began drinking and using drugs heavily 
following that time, which resulted in his termination.  The 
Veteran furthermore reported that he had not worked since 
that time, and that he was awarded SSA disability benefits 
earlier that year for depression and PTSD.  The Veteran did 
not, therefore, indicate that his service-connected PTSD 
alone caused him to be totally disabled, but rather indicated 
that a combination of his service-connected PTSD and 
nonservice-connected depression did.  Thus, the issue of 
entitlement to a TDIU was not expressly raised by the Veteran 
or reasonably raised by the record.  

Furthermore, even assuming that the September 2002 VA 
examination report raised a claim for a TDIU as part of the 
Veteran's September 2002 claim for service connection for 
PTSD, an effective date prior to April 8, 2005, for the grant 
of a TDIU would still not be warranted in this case.  Any 
such reasonably raised claim for a TDIU would have been "an 
attempt to obtain an appropriate rating for" the Veteran's 
PTSD, "as part of the initial adjudication of" the PTSD 
claim, rather than "a separate claim for benefits."  Thus, 
when the Veteran did not appeal the decision granting him a 
50 percent disability rating for PTSD, and that decision 
became final, there no longer existed an outstanding claim 
for a TDIU.  In this regard, the Board notes that the 
Veteran's only service-connected disability is PTSD, and the 
Veteran's unappealed 50 percent rating for the disability did 
not meet the schedular criteria for a TDIU at the time that 
the August 6, 2004, decision became final.

Therefore, an effective date for the grant of a 70 percent 
evaluation for PTSD and the grant of a TDIU prior to August 
6, 2004, is not warranted.

Second, an effective date during the period of August 12, 
2004, to April 7, 2005, is not warranted for the grant of 
either benefit.

The Veteran filed claims for a rating higher than 50 percent 
for PTSD and a TDIU on April 8, 2005.  The record reflects no 
factually ascertainable increase in disability due to PTSD 
occurring within the one-year period preceding that date.  
Rather, the Veteran's symptomatology does not appear to have 
gotten worse in this period.  On the September 2002 VA 
examination, which was the most recent VA examination prior 
to the August 6, 2004, rating decision awarding the Veteran a 
50 percent rating for PTSD, the Veteran's PTSD symptoms were 
noted to include dysphoric affect with some range and humor 
appropriate to content, generally depressed mood, and logical 
and organized thoughts with no evidence of disordered thought 
process or content.  At the time of that examination, the 
Veteran denied any history of hallucinations other than when 
under the influence of illicit substances.  The VA examiner 
noted that the Veteran's PTSD had significant impact on his 
social and occupational function, and the Veteran was given a 
Global Assessment of Functioning (GAF) score of 50.

VA treatment records pertaining to PTSD from April 2004 to 
June 2005 indicate that the Veteran was appropriately 
attired, had a dysthymic mood and affect consistent with 
content, and was not psychotic.  These records also indicate 
that he was preoccupied with his traumatic events, and that 
he continued to have dreams and flashbacks related to his 
PTSD.  The only GAF score of record during this period was 
52, which was given in June 2004.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130; see also the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV).

Thus, the record for the one-year period preceding the 
Veteran's April 8, 2005, claim does not indicate a factually 
ascertainable increase in disability due to PTSD, as the 
Veteran's symptoms were essentially the same as prior to the 
August 6, 2004, rating decision, and the Veteran's GAF score 
was noted to be slightly higher.  

The Board also notes that the records of VA treatment for 
PTSD during the period between August 6, 2004, to April 8, 
2005, can be considered informal for increased compensation 
for PTSD under 38 C.F.R. § 3.157(b), but the record does not 
establish that the Veteran is entitled to a rating for PTSD 
in excess of 50 percent during that period.  None of the 
symptomatology or resulting impairment noted during this 
period more nearly approximates the deficiencies in most 
areas required for a 70 percent rating under DC 9411.  
Rather, the symptomatology and impairment during this time 
period more nearly approximated reduced reliability and 
productivity with symptoms such as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, there is nothing in the treatment 
records during this period indicating that the Veteran's PTSD 
precluded him from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.

Finally, the Board notes evidence of the Veteran's level of 
disability received by VA following his April 8, 2005, claim 
include the Veteran's SSA records.  They document the status 
of the Veteran's psychiatric disorders prior to the effective 
date of service connection for PTSD.  They do not evidence an 
increase in severity of the disability since the August 2004 
rating decision.  

Accordingly, an effective date prior to April 8, 2005, for 
the grant of a 70 percent evaluation for PTSD or the grant of 
a TDIU is not warranted.


ORDER

An effective date prior to April 8, 2005, for the grant of a 
70 percent rating for PTSD is denied.

An effective date prior to April 8, 2005, for the grant of a 
TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


